—In a spousal support proceeding pursuant to Family Court Act article 4, the husband appeals from an order of the Family Court, Queens County (Berman, J.), dated June 23, 1998, which denied his objections to an order of the same court (Blaustein, H.E.), dated March 25, 1998, which, after a hearing, awarded the wife lifetime spousal support in the amount of $1,050 per month.
Ordered that the order is modified, on the facts, by deleting the provision thereof denying the husband’s objection to so much of the order of the Hearing Examiner as awarded lifetime maintenance in the sum of $1,050 per month, and substituting therefor a provision granting that objection to the extent of reducing the duration of the $1,050 per month payments to 10 years; as so modified, the order is affirmed, without costs or disbursements.
Considering (1) that the wife’s claims of her disability and inability to work were unsubstantiated, (2) the length of the marriage, and (3) the wife’s age, we find that the award of lifetime maintenance of $1,050 per month was improper and that an award of maintenance of $1,050 per month for a duration of 10 years is appropriate (see, Domestic Relations Law § 236 [B] [6] [a]; Kret v Kret, 222 AD2d 412).
The husband’s remaining contention is without merit. Bracken, J. P., O’Brien, Krausman and McGinity, JJ., concur.